UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period:	January 31, 2017 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 1/31/17 (Unaudited) COMMON STOCKS (94.5%) (a) Shares Value Aerospace and defense (2.2%) L3 Technologies, Inc. 21,086 $3,346,137 Northrop Grumman Corp. 30,600 7,009,848 Banks (14.5%) Bank of America Corp. 645,400 14,611,856 BankUnited, Inc. 80,254 3,065,703 Capital Bank Financial Corp. Class A 61,300 2,415,220 First Republic Bank 134,700 12,706,251 KeyCorp 535,800 9,628,326 Old National Bancorp 187,000 3,319,250 PacWest Bancorp 225,400 12,487,160 Popular, Inc. (Puerto Rico) 48,900 2,172,627 Regions Financial Corp. 495,900 7,145,919 Building products (1.3%) Johnson Controls International PLC 142,049 6,247,315 Capital markets (2.0%) E*Trade Financial Corp. (NON) 247,900 9,283,855 Chemicals (3.4%) CF Industries Holdings, Inc. (S) 50,700 1,789,203 Dow Chemical Co. (The) 84,417 5,033,784 Olin Corp. 167,400 4,387,554 W.R. Grace & Co. 69,200 4,798,328 Communications equipment (1.4%) Harris Corp. 64,700 6,645,337 Containers and packaging (5.6%) Ball Corp. 146,700 11,187,342 Graphic Packaging Holding Co. 274,600 3,435,246 Sealed Air Corp. 213,100 10,335,350 Silgan Holdings, Inc. 22,664 1,326,071 Electric utilities (2.6%) Edison International 58,300 4,248,904 Exelon Corp. 221,000 7,929,480 Electrical equipment (2.3%) AMETEK, Inc. 208,275 10,642,853 Electronic equipment, instruments, and components (0.5%) Avnet, Inc. 51,000 2,368,440 Energy equipment and services (1.9%) Halliburton Co. 110,500 6,250,985 Weatherford International PLC (NON) (S) 500,400 2,607,084 Equity real estate investment trusts (REITs) (2.3%) Equity Residential Trust 63,600 3,864,972 HCP, Inc. 123,300 3,738,456 Host Hotels & Resorts, Inc. (S) 164,200 2,967,094 Food products (2.1%) JM Smucker Co. (The) 48,500 6,588,725 Pinnacle Foods, Inc. 58,996 3,137,997 Health-care equipment and supplies (4.3%) Becton Dickinson and Co. 26,100 4,627,269 Boston Scientific Corp. (NON) 342,300 8,235,738 C.R. Bard, Inc. 29,900 7,096,167 Health-care providers and services (0.6%) Universal Health Services, Inc. Class B 25,200 2,838,276 Hotels, restaurants, and leisure (2.4%) Aramark 105,600 3,573,504 Penn National Gaming, Inc. (NON) 261,100 3,597,958 Wynn Resorts, Ltd. 36,900 3,742,767 Independent power and renewable electricity producers (2.0%) NRG Energy, Inc. 546,600 9,040,764 Insurance (6.7%) American International Group, Inc. 138,300 8,887,158 Assured Guaranty, Ltd. 124,600 4,848,186 Chubb, Ltd. 49,100 6,456,159 Hanover Insurance Group, Inc. (The) 40,300 3,382,782 Hartford Financial Services Group, Inc. (The) 96,634 4,707,042 RLI Corp. (S) 50,775 3,017,051 IT Services (3.4%) Computer Sciences Corp. 134,400 8,359,680 Fidelity National Information Services, Inc. 95,300 7,568,726 Leisure products (0.9%) Brunswick Corp. 65,900 3,944,774 Life sciences tools and services (1.8%) Agilent Technologies, Inc. 173,600 8,501,192 Machinery (4.1%) Snap-On, Inc. 87,300 15,847,569 Wabtec Corp. (S) 38,928 3,372,722 Metals and mining (1.8%) Cliffs Natural Resources, Inc. (NON) (S) 395,300 3,466,781 Freeport-McMoRan, Inc. (Indonesia) (NON) 137,100 2,282,715 United States Steel Corp. 82,200 2,688,762 Multi-utilities (1.0%) Ameren Corp. 83,400 4,391,010 Oil, gas, and consumable fuels (6.4%) Anadarko Petroleum Corp. 67,600 4,700,228 Apache Corp. 81,400 4,869,348 EOG Resources, Inc. 133,000 13,510,140 Marathon Oil Corp. 302,000 5,058,500 Range Resources Corp. 45,500 1,471,470 Personal products (1.9%) Avon Products, Inc. (NON) 1,087,633 6,384,406 Edgewell Personal Care Co. (NON) 33,200 2,617,488 Pharmaceuticals (4.6%) Allergan PLC (NON) 50,700 11,097,723 Mallinckrodt PLC (NON) 165,400 8,059,942 Perrigo Co. PLC 29,900 2,276,885 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 49,216 2,758,557 Road and rail (5.3%) Genesee & Wyoming, Inc. Class A (NON) 115,200 8,681,472 Union Pacific Corp. 151,700 16,168,186 Specialty retail (1.0%) TJX Cos., Inc. (The) 62,362 4,672,161 Technology hardware, storage, and peripherals (1.6%) Western Digital Corp. 93,700 7,470,701 Textiles, apparel, and luxury goods (1.5%) Hanesbrands, Inc. 298,800 7,084,548 Thrifts and mortgage finance (0.5%) Meta Financial Group, Inc. 24,800 2,178,680 Total common stocks (cost $352,639,785) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 7,451 $5,897,392 Total convertible preferred stocks (cost $7,628,525) SHORT-TERM INVESTMENTS (6.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.94% (AFF) 10,548,700 10,548,700 Putnam Short Term Investment Fund 0.74% (AFF) 20,029,547 20,029,547 Total short-term investments (cost $30,578,247) TOTAL INVESTMENTS Total investments (cost $390,846,557) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $466,090,891. (b) The aggregate identified cost on a tax basis is $394,952,586, resulting in gross unrealized appreciation and depreciation of $93,410,283 and $11,629,371, respectively, or net unrealized appreciation of $81,780,912. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $25,193,825 $194,373,031 $209,018,156 $112,188 $10,548,700 Putnam Short Term Investment Fund** 19,532,019 124,105,025 123,607,497 85,262 20,029,547 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $10,548,700, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $10,231,954. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $26,615,712 $— $— Consumer staples 18,728,616 — — Energy 38,467,755 — — Financials 110,313,225 — — Health care 52,733,192 — — Industrials 71,316,102 — — Information technology 32,412,884 — — Materials 50,731,136 — — Real estate 13,329,079 — — Utilities 25,610,158 — — Total common stocks — — Convertible preferred stocks — 5,897,392 — Short-term investments 20,029,547 10,548,700 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: March 31, 2017
